Citation Nr: 1338352	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-44 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides and/or hazardous chemicals.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had a period of temporary duty (TDY) in the U.S. Army Reserve from April 24, 1972 to July 23, 1972, and additional U.S. Army Reserve service.
   
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2013, the Board remanded these claims for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides and/or hazardous chemicals.  The Veteran contends that while stationed at Fort Gordon, Georgia, between April and July 1972, he was exposed to toxic chemicals and herbicides, which caused his later diagnosed Parkinson's disease.  He alternatively contends that he contracted Parkinson's disease as a result of being treated for an open wound during service.

The Board finds a remand is necessary.  First, the Board notes that the Veteran asserts he submitted a private medical opinion in September 2013, along with extensive curriculum vitae of the physician, Dr. P.  The Veteran's representative indicated in October 2013 that this evidence was again submitted in October 2013.  Unfortunately, the evidence is not located in the Veteran's claims file.  A remand is necessary to obtain the missing evidence.

Furthermore, the Board finds that the VA medical opinion obtained in September 2013 is inadequate.  

The Veteran's available service personnel records confirm that he was on TDY at Fort Gordon, Georgia, between April 1972 and July 1972.  The Department of Defense (DOD) has informed VA that there was limited use of tactical herbicides including Agent Orange, during testing at Fort Gordon, Georgia, between July and October 1967, several years before the Veteran was on TDY at this facility.  

The Veteran has also asserted that air quality was terrible at the Base due to proximity to a paper mill.  The Veteran reported there were serious pollution problems on the Base, including heavy metals and other toxins in the water and on the ground.  See December 2007 letter. 

The Veteran also submitted a research report pertaining to Fort Gordon from the Army Defense Environmental Restoration Program.  This report states that varieties of wastes were generated at Fort Gordon, including solvents, mercury, TCE, pesticides, herbicides, and radiological wastes.  The report noted that a study conducted in 1994 determined there were low levels of contamination of TCE, volatile organic compounds (VOC's) and semi-volatile organic compounds (SVOCs) in the soil, sediment, surface water, and groundwater.  Investigations revealed arsenic and lead present in soil and tetrachlorethylene present in groundwater.  See July 2006 Report.

The Veteran's wife testified in June 2012 that the Veteran experienced early signs of Parkinson's disease within a few years of leaving Fort Gordon in the 1970's, such as leg movements during sleep.  She noted that the Veteran was diagnosed with Parkinson's disease in 1999.

The Veteran was afforded a VA examination in September 2013.  After examination, the Veteran was diagnosed with Parkinson's disease.  The examiner opined that since the evidence did not demonstrate that the Veteran was exposed to herbicides while in the US Army Reserves, his Parkinson's disease is less likely than not related to service.  The examiner explained that Parkinson's is usually idiopathic; however, it can be attributed to known genetic factors and a number of environmental factors have been associated with increased risk of Parkinson's, including pesticide exposure, head injuries, living in the country or farming, as well as rural environments and the drinking of well water, as they are indirect measures of exposure to pesticides.  The examiner stated that implicated agents include insecticides and pesticides, and heavy metal exposure has been proposed to be a risk factor.  

Importantly, the September 2013 VA examiner failed to discuss the Army Defense Environmental Restoration Program report regarding contaminants in the soil, surface and ground water and sediment at Fort Gordon, as well as the Veteran' s own reports of pollution at the Base.

The Board finds a remand is necessary to obtain an addendum VA opinion that discusses the Army Defense Environmental Restoration Program report and the possible relationship between the Veteran's Parkinson's disease and known contaminants at Fort Gordon.  The opinion should also discuss the additional medical evidence obtained from the Veteran's private physician, originally submitted in September 2013.

With respect to the Veteran's TDIU claim, the Board notes that since adjudication of the Veteran's service connection claim for Parkinson's disease likely will affect adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, adjudication of the Veteran's TDIU claim must be deferred.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the medical opinion and curriculum vitae of the Veteran's physician, Dr. P., which was submitted in September 2013 and October 2013.  The Veteran should be notified that he can submit these records.  

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile. 

All actions to obtain the requested records should be documented fully in the claim's file.  Thereafter, the Veteran should be notified in writing if the records are unavailable.

2.  After obtaining the additional medical evidence, obtain an addendum medical opinion.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

a)  Please provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's Parkinson's disease began during service or is causally or etiologically due to service, to include exposure to hazardous chemicals and/or herbicides during service?

b)  In doing so, the examiner must acknowledge symptoms reported shortly after service, and discuss any medical AND lay evidence of a continuity of symptomatology.  

c)  The examiner must also discuss the Army Defense Environmental Restoration Program report regarding contaminants at Fort Gordon, as well as the Veteran' s report of proximity to a paper mill and of pollution at the Base.  The examiner must indicate whether there is any possible relationship between these known contaminants at Fort Gordon and the Veteran's later diagnosed Parkinson's disease.

d)  The examiner must also offer comments and an opinion regarding the September 2013 private physician's opinion, recently added to the claims file.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO should then readjudicate both claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



